Citation Nr: 0117933	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for bleeding ulcer under 
38 U.S.C.A. § 1151 (West Supp. 2000), based on VA treatment 
in 1991.

2.  Evaluation of hepatitis C, rated 10 percent disabling 
from January 15, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 until 
November 1968,and from October 1976 until March 1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) which denied compensation for bleeding ulcers 
under 38 U.S.C.A. § 1151, but granted compensation for 
hepatitis C, and rated it as 10 percent disabling from 
January 15, 1998.

The Board also notes that in correspondence received in 
November 1998, the veteran raised the issue of service 
connection for diabetes, which he states had its onset in 
service.  Compensation for diabetes under 38 U.S.C.A. § 1151 
was denied by rating decision dated in November 1998.  That 
determination was not disagreed with, rather the issue of 
service connection was raised, but not developed.  Thus, the 
issue of service connection for diabetes is referred back to 
the RO for appropriate consideration.

With respect to the claim for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue as 
noted above.


REMAND

It is noted, at the outset, that the appellant's claim was 
received after October 1, 1997.  Thus, the new provisions of 
38 U.S.C.A. § 1151 (West Supp.) are for application.  These 
provisions require some finding that additional disability as 
a result of VA treatment must be as the result of negligence, 
lack of proper care, or other such finding.  The veteran and 
his representative were not provided with the applicable 
criteria, but should be in order to make informed argument 
and presentation in this case.

The appellant essentially asserts that as a result of VA 
negligence or improper treatment, he developed a bleeding 
ulcer.  He thus maintains that compensation for a bleeding 
ulcer is warranted under 38 U.S.C.A. § 1151.

A review of the record discloses that the veteran was 
afforded a VA examination for compensation and pension 
purposes in May 1998 whereupon the examiner commented that 
there was a history of upper gastrointestinal bleeding from a 
duodenal ulcer secondary to the use of aspirin.  It was noted 
that multiple abnormal laboratory tests had been obtained in 
this regard.  An upper gastrointestinal series performed in 
May 1998 was interpreted as showing findings which included 
evidence of gastritis associated with mild proximal 
duodenitis.  It was noted, however that no definite ulcer was 
identified.

The clinical record is silent for the most part on treatment 
or reference to a bleeding ulcer.  However, the veteran wrote 
in November 1998 that he hemorrhaged in 1997 and was in 
intensive care for seven days at the Lake City (Florida) VA 
Medical Center, and that he was found to have liver damage, 
upper gastrointestinal polyps, and hemorrhoids causing rectal 
bleeding, which were clinically found to be directly related 
to hepatitis C.  A patient discharge instruction sheet from 
an admission between August and September 1997 shows that the 
veteran had been hospitalized with final diagnoses which 
included a bleeding duodenal ulcer.  Perusal of the 
voluminous medical record reflects that no other significant 
VA clinical records dating from September 1995 are available 
for review.  Thus, such records should be requested and 
secured.  

Service connection for hepatitis C was granted by rating 
action dated in November 1998 on the basis that it was most 
likely acquired when the veteran underwent blood transfusion 
when he had surgery at the VA in 1991.  The veteran now 
asserts that the symptoms associated with his service-
connected hepatitis C are more disabling than reflected by 
the currently assigned disability evaluation and warrant a 
higher rating.  Review of the extensive clinical records 
dating from 1991 show that liver studies have primarily been 
found to be within normal limits, with the exception of an 
occasion during an admission between April and May 1995, when 
it was reported that he had a total bilirubin of 1.4 and 
albumin of 3.8.  The clinical significance of such findings 
was not indicated. 

Upon a February 1999 VA examination, it was related that the 
appellant had persistent daily gastrointestinal symptoms, as 
well as complaints of easy fatigability.  The claims folder 
was reviewed.  Following examination, diagnoses included 
hepatitis C, chronic, with normal liver function studies.  
The examiner commented that fatigue was a subjective 
complaint and could not be quantified without examining the 
veteran on a daily basis, and that liver function tests 
failed to reveal any significant liver damage.  The examiner 
did, however, state that a liver biopsy would be helpful in 
determining the nature of any liver disease process.  Given 
the lack of any significant clinical evidence in this regard, 
it is unclear as to whether the veteran experiences symptoms 
of a nature that a higher rating for hepatitis should be 
assigned under 38 C.F.R. § 4.114 (Diagnostic Code 7345) 
(2000).  The Board thus finds that a remand for further 
evidentiary development to include receipt of VA records 
dating from September 1995 until the present.  

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law, nor has the veteran had an opportunity to 
prosecute his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claims to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting treatment the veteran may have received from VA, 
or any private physician he may have seen over the years.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting treatment the veteran may 
have received since the time that such 
records were last received, to include 
those from VA dating from September 1996 
and any private physician from whom he 
may have received treatment.  Records 
concerning the claimed 
treatment/hospitalization for ulcers 
should be obtained.

2.  If, after a review of the records, 
it is determined that additional 
examination of liver pathology is 
indicated, such examination should be 
undertaken.  The claims folder should be 
made available to the examiner for 
review prior to the evaluation.  The 
examiner is specifically requested to 
note whether or not the veteran's 
hepatitis has healed, whether there is 
evidence of liver damage and the degree 
of such, and whether the record 
indicates evidence of any 
gastrointestinal symptomatology, 
fatigue, or anxiety/depression and/or 
the need for therapeutic measures which 
may be specifically associated with the 
service-connected hepatitis C. 

3.  The RO should review the report of 
the examination, if conducted, to ensure 
that the requirements of the foregoing 
paragraph have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  The RO should also give 
consideration to the assignment of 
"staged" rating(s) in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.  
This document should also include the 
new provisions of 38 U.S.C.A. § 1151, in 
effect for claims filed after October 1, 
1997.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 

